      Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 1 of 7



 1   ALTSHULER BERZON LLP
     EVE CERVANTEZ (SBN 164709)
 2   ecervantez@altshulerberzon.com
     DANIELLE E. LEONARD (SBN 218201)
 3   dleonard@altshulerberzon.com
     177 Post Street, Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064

 6   COHEN MILSTEIN SELLERS & TOLL PLLC
     ANDREW N. FRIEDMAN (admitted pro hac vice)
 7   afriedman@cohenmilstein.com
     GEOFFREY GRABER (SBN 211547)
 8   ggraber@cohenmilstein.com
     ERIC KAFKA (admitted pro hac vice)
 9   ekafka@cohenmilstein.com
     1100 New York Ave. NW
10   Suite 500, West Tower
     Washington, DC 20005
11   Telephone: (202) 408-4600
     Facsimile: (202) 408-4699
12
     Lead Plaintiffs’ Counsel
13

14

15

16

17

18
                          IN THE UNITED STATES DISTRICT COURT
19                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
20

21   In Re Anthem, Inc. Data Breach Litigation   Case No. 15-MD-02617-LHK

22                                               CLASS COUNSEL’S RESPONSE TO CLASS
                                                 MEMBER GEORGE MARDIKIAN’S LETTER
23                                               TO THE COURT

24                                               Date: N/A
                                                 Time: N/A
25                                               Judge: Hon. Lucy H. Koh
                                                 Crtrm: 8, 4th Floor
26

27

28
                                                          CLASS COUNSEL’S RESPONSE TO GEORGE
                                                             MARDIKIAN’S LETTER TO THE COURT
                                                                      CASE NO. 15-MD-02617-LHK
      Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 2 of 7



 1   I.     INTRODUCTION

 2          On September 22, 2020, the Court posted correspondence from class member and attorney

 3   George Mardikian concerning his out-of-pocket compensation claim, ECF No. 1099, and sent

 4   Class Counsel an email requiring this response. Mardikian disputes the Settlement

 5   Administrator’s decision to award him $4,000 instead of the $8,775 he seeks even though he has

 6   failed to provide evidence that would support his entitlement to the full amount. Based on the

 7   limited information Mardikian provided, the Settlement Administrator, KCC, acted reasonably in

 8   awarding him $4,000 in out-of-pocket expenses and $150 for time spent responding to the data

 9   breach. Though Mardikian has to provide reasonable documentation to support his claim, and he

10   was provided an opportunity to supplement his claim, he failed to do so.

11          Beyond disputing the amount of his recovery, Mardikian makes unsupported allegations

12   about the Anthem settlement administration process. Although Mardikian is correct that KCC

13   sent him the wrong letter in response to his claim denial, this was an isolated and inadvertent

14   error. Mardikian lacks any evidence to suggest that this one mistake indicates a systemic problem

15   and Class Counsel is not aware of any such pattern. To the contrary, safeguards that Class

16   Counsel and KCC built into the process ensured that the error affecting Mardikian’s submission

17   was identified and quickly remedied. Nonetheless, Class Counsel and KCC are conducting

18   another quality assurance review of the claims process to ensure that this was, indeed, the isolated

19   incident it appears to be.

20   II.    BACKGROUND

21          George Mardikian is a member of the settlement class that this Court approved. See

22   Berger Decl. ¶ 3. In 2015, Mr. Mardikian was the victim of an identity theft incident in which

23   criminals used his personal information to open an account with a card issuer. See ECF No. 1099

24   at 2; Berger Decl. ¶ 4. Mr. Mardikian does not claim that he suffered any out-of-pocket losses as

25   a result of the identity theft incident. Berger Decl. ¶ 5. Instead, Mr. Mardikian seeks

26   reimbursement for legal fees related to an arbitration he filed against the card issuer. Mardikian

27   Letter, ECF No. 1099 at 2. Mr. Mardikian and the card issuer reached a settlement in which the

28   issuer paid $4,775 to Mardikian’s attorney, which Mardikian put towards his $8,775 in legal
                                                                CLASS COUNSEL’S RESPONSE TO GEORGE
                                                    -1-            MARDIKIAN’S LETTER TO THE COURT
                                                                            CASE NO. 15-MD-02617-LHK
      Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 3 of 7



 1   expenses. Id. Mardikian later wrote his counsel a check for the $4,000 balance remaining.

 2   Berger Decl. ¶ 6.

 3          In July 2019, Mr. Mardikian submitted his out-of-pocket expenses claim to the KCC, the

 4   Settlement Administrator. Id. ¶ 7. He requested compensation for 17 hours of time that he spent

 5   responding to the identity theft incident and the $8,775 in attorneys’ fees. Id. He documented his

 6   claim by attaching an invoice from a law firm showing an unpaid balance. Id.

 7          KCC evaluated Mardikian’s claim and approved his claim for time spent responding to the

 8   data breach, but denied his claim for attorneys’ fees as insufficiently documented. Berger Decl. ¶

 9   8. The KCC employee who adjudicated Mardikian’s claim inadvertently misclassified it. Id. As

10   a result, KCC sent Mardikian a check for the approved portion of his claim, but did not send him

11   a Notice of Deficiency letter, as per standard procedure. Id.

12          In August 2020, KCC sent Mardikian a Notice of Denied Claim letter, which erroneously

13   stated that he was not a class member. Mardikian Letter at 2. Like all class member

14   correspondence, the notice included a telephone number for the class member to reach Class

15   Counsel. Id.

16          Mardikian contacted Class Counsel in mid-August 2020, seeking verification that he was

17   actually a class member and later disputing KCC’s decision to deny his claim. Berger Decl. ¶ 9.

18   Mr. Mardikian’s claim eventually was routed to an attorney who reviewed Mr. Mardikian’s claim

19   submission, including his claim form and supporting documentation. Id. Counsel explained that

20   there had been an error processing Mr. Mardikian’s claim, which resulted in him being sent a

21   Notice of Denied Claim form instead of a Notice of Deficient Claim form. To rectify the

22   situation, the KCC and Class Counsel agreed that Mr. Mardikian would be provided an

23   opportunity to cure the deficiencies. Counsel spent approximately 45 minutes advising Mr.

24   Mardikian how he could best support his claim. Ultimately, Mardikian provided Class Counsel

25   with a declaration, a copy of the $4,000 check he sent his attorney, and a document he described

26   as privileged and confidential. Berger Decl. ¶ 10. Class Counsel promptly sent the declaration

27   and check copy to KCC to supplement Mardikian’s out-of-pocket expenses claim. Id. ¶ 11.

28
                                                                CLASS COUNSEL’S RESPONSE TO GEORGE
                                                    -2-            MARDIKIAN’S LETTER TO THE COURT
                                                                            CASE NO. 15-MD-02617-LHK
      Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 4 of 7



 1          In late August, KCC told Class Counsel that it had approved a $4,000 payment to

 2   Mardikian and explained its reasoning. Id. ¶ 12. Class Counsel repeatedly tried to contact

 3   Mardikian, to discuss KCC’s determination and left him several voicemails. Mardikian did not

 4   return any of Class Counsel’s calls. Id.

 5   III.   ARGUMENT

 6          A.      KCC Properly Adjudicated Mardikian’s Claim

 7          KCC acted within its discretion both in denying Mr. Mardikian’s initial claim for legal

 8   fees and—after reviewing his supplemental documentation—awarding $4,000 of the $8,778 he

 9   seeks. “The Settlement Administrator … shall have the sole discretion and authority to determine

10   whether and to what extent an Out-of-Pocket Costs Claim Form reflects valid Out-of-Pocket

11   Costs actually incurred that are fairly traceable to the Data Breach.” Settlement Agreement, ECF

12   No. 869-8, § 6.2. The Settlement Administrator also has “the sole discretion and authority” to

13   determine whether a class member has cured any deficiencies such that its claim “reflects valid

14   Out-of-Pocket Costs actually incurred that are fairly traceable to the Data Breach.” Id. KCC’s

15   out-of-pocket expenses determinations are guided by the Settlement Agreement, which allows

16   KCC to reimburse “out-of-pocket costs or expenditures that a Settlement Class Member actually

17   incurred that are fairly traceable to the Data Breach.” Settlement Agreement, ECF No. 869-8,

18   §§ 1.23, 6.1. Class members must provide “documentation of Out-of-Pocket Costs as to which

19   documentation should naturally exist and have been retained or is obtainable.” Id. § 6.1.

20          KCC correctly adjudicated Mardikian’s initial claim submission, which sought

21   compensation for his lost time and his attorneys’ fees. KCC approved Mr. Mardikian’s lost time

22   claim in full and sent him a check for $150. Mardikian Letter, ECF No. 1099 at 2. At the same

23   time, KCC denied Mardikian’s initial request for $8,775 in legal fees for two reasons. Berger

24   Decl. ¶ 8. First, the documentation Mr. Mardikian initially submitted lacked sufficient detail to

25   tie his legal fees to the Anthem data breach. Id. The invoice Mardikian submitted indicates that a

26   law firm initiated, litigated, and settled an arbitration action for Mardikian against an unnamed

27   defendant on an unspecified subject matter. Id. Without more detail, KCC could not conclude

28
                                                                CLASS COUNSEL’S RESPONSE TO GEORGE
                                                    -3-            MARDIKIAN’S LETTER TO THE COURT
                                                                            CASE NO. 15-MD-02617-LHK
      Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 5 of 7



 1   that these legal services related to the Anthem breach and it had an obligation to deny his claim.

 2   Id.

 3          Second, the undated invoice—which Mr. Mardikian refers to as a “receipt”—does not

 4   show that he actually paid any of the legal fees. Id. It merely states that payment was due upon

 5   receipt and that the entire balance remained outstanding. Id. Without evidence that Mardikian

 6   actually incurred these costs, KCC could not determine that he was eligible for reimbursement

 7   and properly denied his claim on this basis as well. Id.

 8          When Mardikian supplemented his claim in August 2020, KCC acted reasonably and well

 9   within its discretion in deciding to award him $4,000, rather than the $8,775 he requested. Based

10   on Class Counsel’s representation from conversations with Mardikian that the arbitration was at

11   least arguably related to the data breach, KCC determined that Mardikian could be reimbursed for

12   the out-of pocket costs or expenditures that he actually incurred. See Settlement Agreement, ECF

13   No. 869-8, §§ 1.23, 6.1 (reimbursement of out-of-pocket costs limited to what was actually

14   incurred). Mardikian provided documentation showing that he actually incurred $4,000 in legal

15   expenses, which is what KCC awarded. .

16          In his letter, Mardikian argues that he actually incurred $8,773 in legal fees and that KCC

17   improperly offset or reduced his claim by the amount of his arbitration settlement. Mardikian

18   Letter, ECF No. 1099 at 2-3. KCC did not offset or reduce this award. Mardikian was required

19   to provide reasonably available documentation of his expenses and he failed to provide that

20   information. See Settlement Agreement, ECF No. 869-8 § 6.1. Here, the only expenses

21   Mardikian alleged or documented were his legal fees. He offers no evidence that he suffered any

22   other unreimbursed out-of-pocket damages that he was trying to recoup in filing his arbitration.

23   On the record presented, KCC concluded that the $4,775 arbitration settlement constituted partial

24   payment of Mardikian’s legal fees. Because KCC can only issue payment for “unreimbursed”

25   out-of-pocket expenses, Mardikian was only eligible for $4,000. See Settlement Agreement, ECF

26   No. 869-8, § 6.3. Class Counsel submit that KCC acted reasonably and within its discretion.

27

28
                                                                CLASS COUNSEL’S RESPONSE TO GEORGE
                                                    -4-            MARDIKIAN’S LETTER TO THE COURT
                                                                            CASE NO. 15-MD-02617-LHK
         Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 6 of 7



 1   Should the Court disagree, however, Class Counsel do not object to the Court ordering KCC to

 2   remit another $4,775.1

 3           B.     The Settlement Administration Process is Sound, Despite the Isolated Error

 4                  Mardikian Identifies

 5           Mardikian is correct when he asserts that KCC erred in processing his claim, though

 6   procedural safeguards that KCC and Class Counsel established ensured that the mistake was

 7   identified and remedied. When KCC denied Mardikian’s initial out-of-pocket expenses claim, it

 8   should have sent him a Notice of Deficiency letter, informing him of the problem and giving him

 9   an opportunity to cure the deficiency. KCC did not sent the deficiency letter; instead, it sent

10   Mardikian a form letter incorrectly stating that he was not a class member and denying his claim

11   on that basis. According to KCC, the individual who reviewed and adjudicated Mardikian’s

12   claim inadvertently misclassified it—checking the wrong box, so to speak. KCC believes that

13   this was an isolated human error. Class Counsel are not aware of any pattern of misconduct or

14   widespread processing errors. KCC has processed well over 1 million claims in connection with

15   this settlement and Class Counsel have identified a very small number of errors (all of which have

16   been addressed). Moreover, every letter issued to class members concerning their claims includes

17   a telephone number to contact Class Counsel. Indeed, Mardikian was able to quickly contact

18   Class Counsel because he saw this phone number. Accordingly, if any other such errors had been

19   made, presumably the class member would have contacted Class Counsel and the problem would

20   have been identified and corrected. Nonetheless, Class Counsel and KCC have undertaken

21   another quality assurance review of the claims process to identify and rectify any similar errors.

22   Should this review identify a broader pattern of claims handling errors, Class Counsel will

23   promptly inform the Court.

24

25

26

27   1
       Mardikian also argues that permitting an “offset or reduction” of his claim would benefit
     Anthem Blue Cross. The Settlement, however, is non-reversionary and no residual funds will
28   return to Anthem.
                                                                CLASS COUNSEL’S RESPONSE TO GEORGE
                                                    -5-            MARDIKIAN’S LETTER TO THE COURT
                                                                            CASE NO. 15-MD-02617-LHK
     Case 5:15-md-02617-LHK Document 1100 Filed 09/29/20 Page 7 of 7



 1   Dated: September 29, 2020

 2                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                    ANDREW N. FRIEDMAN
 3                                  GEOFFREY GRABER
                                    ERIC KAFKA
 4

 5                                  ALTSHULER BERZON LLP
                                    EVE H. CERVANTEZ
 6                                  DANIELLE E. LEONARD

 7                                  Lead Plaintiffs’ Counsel

 8                                  By: /s/ David M. Berger

 9                                  GIBBS LAW GROUP LLP
                                    ERIC GIBBS
10                                  DAVID M. BERGER
                                    505 14th Street, Suite 1110
11                                  Oakland, California 94612
                                    Telephone: (510) 350-9700
12                                  Facsimile: (510) 350-9701

13                                  LIEFF CABRASER HEIMANN & BERNSTEIN,
                                    LLP
14                                  MICHAEL W. SOBOL
                                    JASON LICHTMAN
15                                  275 Battery Street, 29th Floor
                                    San Francisco, CA 94111-3339
16
                                    Plaintiffs’ Steering Committee
17

18

19

20

21

22

23

24

25

26

27

28
                                                   CLASS COUNSEL’S RESPONSE TO GEORGE
                                       -6-            MARDIKIAN’S LETTER TO THE COURT
                                                               CASE NO. 15-MD-02617-LHK
